DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/4/2020.  These drawings are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 20 “the first that” should read --the first edge that--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 15 “axis axis” should read --axis--.  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claims 1-10 recite the beater bar has an axial body with the plurality of arms and paddle emanating from the axial body; while claim 20 recites the beater bar comprising a central bar with the plurality of arms and 
Regarding claim 1-10, it is unclear how the axial body, plurality of arms and paddle are claimed in relation to the faceplate and chamber when the faceplate and chamber are not positive structural limitations of the claim but are rather a functional intended use of the beater bar as part of the preamble.  The preamble recites the “food dispenser”, “food chamber” and “faceplate” as being functional limitations, meaning they are not structural limitations.  Since they are not structural limitations, they do not have a physical location in the body of the claim, and since there is no physical location, then it is unclear how, for example “the paddle…extend toward but not contact the inside surface of the food chamber; wherein the at least one paddle does not contact the faceplate” when the food chamber and faceplate are not physical structures with a physical location that can be set at a location with respect to the paddle.  As such the claims are indefinite for failing to distinctly claim the limitations.  
Claims 3, 4, 14 and 15 recite the phasing “configured to further comprise”.  It is unclear whether the limitation following the particular phrasing comprises the limitation or if it is a functional limitation that need only be configured/capable of comprising the functional limitation.  The phrasing following any “configured to” language is interpreted as a functional limitation; while the phrasing following any 
Claim 11 recites the limitation "the direction of the rotation of the beater bar" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-19 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. (U.S. Patent No. 8,079,230).
Regarding claim 1, Frank et al. discloses a beater bar (figure 9, reference #30) for a food dispenser having a cylindrical food chamber (figure 5, reference #18) with a faceplate at one end (figures 2-4, reference #130), the beater bar comprising: 

a plurality of arms radially emanating from the axial body between the first end and the second end, each arm configured to engage at least a portion of a food dispenser scraper (see figure 9, not labeled, cylinders extending from body to scraper);
a plurality of food dispenser scrapers configured to be supported by two arms such that a leading edge of the scraper engages an inside surface of the food chamber when the body rotates (figure 9, not labeled, short bars extending from long bar connected to scrapers where numeral 30 is pointing; column 6, lines 18-23), each scraper rotatably coupled to the two arms such that the leading edge of the scraper is rotationally biased away from the axially body (see figure 9, scrapers coupled to two arms and rotate with arms as body rotates with the leading edge being held in place by arms in a biased fashion away from axial body as rotates); and
at least one paddle emanating from the axial body adjacent the first end, and configured to extend toward but not contact the inside surface of the food chamber; wherein the at least one paddle does not contact the faceplate and is configured to mix food adjacent the faceplate with other food in the food chamber when the body rotates about the central axis (figure 9, not labeled, flat paddles attached at left end of long rod) (it is noted that the food chamber and faceplate are not positive structural limitations);
and the paddle comprises a first edge having a length, and wherein the first edge of the paddle engages the axial body so that there are no recesses or openings along substantially the entire length of 
See Marked up figure 9 below of Frank for further reference.

    PNG
    media_image1.png
    518
    856
    media_image1.png
    Greyscale

Regarding claim 2, Frank et al. discloses wherein the at least one paddle comprises a blade portion (figure 9, flat blade portion at left end) and a stem portion, and the stem portion engages the body at an axial location displaced from the first end (figure 9, disc portion connecting flat blade portion to long rod).
Regarding claim 3, Frank et al. discloses wherein the blade portion of the at least one paddle is configured to further comprise a first axial gap between the faceplate and the blade portion, a second axial gap between the faceplate and the stem portion, and wherein the second gap is larger than the first gap (figure 9, distance from edge of curved flat portion shorter than distance from disc).
Regarding claim 4, Frank et al. discloses wherein the blade portion of the at least one paddle is configured to further comprise a first radial gap between the blade portion and the axial body, and 
Regarding claim 5, Frank et al. discloses wherein edges of the at least one paddle adjacent the faceplate are rounded to reduce scratching of the faceplate (figure 9, see curved edge at left end of flat paddle).
Regarding claim 6, Frank et al. discloses wherein the leading end of the at least one paddle extends beyond an end of the food chamber (figure 9, curved edge of flat paddle extends past long rod which would fit in face plate 130 beyond chamber 18).
Regarding claim 7, Frank et al. discloses wherein the leading end of the paddle is configured to sweep a toroidal area of the faceplate without contacting the faceplate (see figures 4 and 9, curved end of paddle fits into toroidal area of reference #130 as shown in figure 4 and rotates within).
Regarding claim 8, Frank et al. discloses wherein the blade portion comprises a leading end adjacent the faceplate, and a trailing end displaced axially away from the leading end toward the second end of the body, and wherein the trailing end is sloped with respect to the leading end (figure 9, paddle with left curved leading end and right straight sloped trailing end).
Regarding claim 9, Frank et al. discloses wherein the at least one paddle is configured to mix food adjacent the faceplate to increase a consistency of food dispensed from the chamber (figure 9; left end paddle matches shape of faceplate in figure 2, reference #130; column 6, lines 3-17).
Regarding claim 10, Frank et al. discloses wherein the at least one paddle is configured to dislodge ice crystals that accumulate around a food dispensing path adjacent the faceplate (figure 9; column 6, lines 3-37).
Regarding claim 11, Frank et al. discloses a food dispenser (title), comprising:

a faceplate configured to seal the open end of the food chamber (figures 2-4, reference #130), and having a inside and outside surface (figure 4), the inside surface configured with a toroidal channel therein centered about a hub (see figure 4, not labeled, two semicircular channels with center hub in between);
a beater bar having a first end and a second end, and configured at the first end to engage a receptacle in the food dispenser faceplate, and configured at the second end to engage a rotational drive mechanism, so that the beater bar can rotate about a central axis in the food chamber (figure 9, part of reference #30 not labeled, with long thin bar being beater bar and first end on left configured to rest in center matching shape of figure 4 and second end at right; column 6, lines 3-37);
a plurality of arms radially emanating from the beater bar between the first end and the second end, each arm configured to engage at least a portion of a food dispenser scraper such that a leading edge of the scraper engages an inside surface of the food chamber when the body rotates (figure 9, not labeled, short bars extending from long bar connected to scrapers where numeral 30 is pointing; column 6, lines 18-23); and
at least one paddle emanating from the beater bar adjacent the first end, and configured to extend toward but not contact the inside surface of the food chamber, the at least one paddle configured to mix food adjacent the faceplate with other food in the chamber when the body rotates about the central axis (figure 9, not labeled, flat paddles attached at left end of long rod); and
the at least one paddle defines an edge that is flared with respect to the direction of the rotation of the beater bar (flat portion flares out from disc portion of paddle).
Regarding claim 12, Frank et al. discloses wherein the at least one paddle comprises a blade portion (figure 9, flat blade portion at left end) and a stem portion, and the stem portion engages the 
Regarding claim 13, Frank et al. discloses wherein the blade portion comprises a leading end configured to follow a contour of the face plate (figure 9, curved end on left that matches semicircular channels in reference #130 shown in figure 4).
Regarding claim 14, Frank et al. discloses wherein the blade portion of the at least one paddle is configured to further comprise a first axial gap between the faceplate and the blade portion, a second axial gap between the faceplate and the stem portion, and wherein the second gap is larger than the first gap (figure 9, distance from edge of curved flat portion shorter than distance from disc).
Regarding claim 15, Frank et al. discloses wherein the blade portion of the at least one paddle is configured to further comprise a first radial gap between the blade portion and the beater bar, and wherein the first radial gap is larger than the first axial gap (distance from long rod to flat blade larger than distance from curved edge to face plate which would sit in faceplate when comparing matching shapes of reference #130 in figure 2 to reference #30).
Regarding claim 16, Frank et al. discloses wherein the blade portion comprises a trailing edge displaced axially away from the leading end toward the second end of the beater bar, and wherein the trailing end is sloped with respect to the leading end (figure 9, paddle with left curved leading end and right straight sloped trailing end).
Regarding claim 17, Frank et al. discloses wherein the leading end of the at least one paddle extends beyond the open end of the food chamber (figure 9, curved edge of flat paddle extends past long rod which would fit in face plate 130 beyond chamber 18).
Regarding claim 18, Frank et al. discloses wherein the at least one paddle is configured to mix food adjacent the faceplate to increase a consistency of food dispensed from the chamber (figure 9; left end paddle matches shape of faceplate in figure 2, reference #130; column 6, lines 3-17).
Regarding claim 19, Frank et al. discloses wherein the at least one paddle is configured to dislodge ice crystals that accumulate around a food dispensing path adjacent the faceplate (figure 9; column 6, lines 3-37).
Regarding claim 20, Frank et al. discloses a beater bar for a food dispenser (figure 9, reference #30), the beater bar comprising: 
a central bar having a first end and a second end, and configured at the first end to engage a bearing surface in a food dispenser faceplate, and configured at the second end to engage a rotational drive mechanism, so that the body can rotate about a central axis in the food chamber (figure 9, not labeled, with long thin bar being axial body and first end on left configured to rest in center matching shape of figure 4 and second end at right; column 6, lines 3-37);
a plurality of arms radially emanating from the central bar between the first end and the second end, each arm configured to engage at least a portion of a food dispenser scraper such that a leading edge of the scraper engages an inside surface of a food chamber when the central bar rotates (figure 9, not labeled, short bars extending from long bar connected to scrapers where numeral 30 is pointing; column 6, lines 18-23); and
at least one paddle emanating from the central bar adjacent the first end (figure 9, not labeled, flat paddles attached at left end of long rod), comprising a blade portion (figure 9, flat blade portion at left end) and a stem portion (figure 9, disc portion connecting flat blade portion to long rod), the blade portion configured to radially extend toward but not contact the inside surface of the food chamber, the at least one paddle configured to mix food adjacent the faceplate with other food in the chamber when the body rotates about the central axis (figure 9, not labeled, flat paddles attached at left end of long rod that extends into matching semicircular spaces in faceplate 130 shown in figure 4 beyond chamber 18; column 6, lines 3-37).

the at least one paddle defines a sloped trailing edge extending substantially from a first point to a second point, wherein the first point is located closer to the faceplate than the second point (figure 9, flat, straight portion of paddle slopes back from edge of curved portion with curved portion being closer to faceplate).
Response to Arguments
Applicant's arguments filed 11/4/2020 have been fully considered but they are not persuasive. 
Applicant continues to express confusion about the 112(b) rejections.  In response to Applicant’s 112(b) arguments, Examiner has further clarified the rejections.  Applicant needs to be more aware of the specific nomenclature the claims use in relation to each other and the specification.  The claims are using the same nomenclature to mean different structures such as the beater bar and multiple nomenclatures to mean and refer to one structure such as the legs or arms.  Furthermore based on the transition word used (i.e. “configured to” or “comprises”) and the location of the limitation (preamble or body of claims), the language following the word is either interpreted as a functional limitation or a structural limitation.  Functional limitations are directed to the manner of operating a disclosed device and do not further limit an apparatus claim in terms of requiring the actual structural limitation.  Therefore, how a claim is constructed is highly dependent on the transition word used.  In the example of claim 3, the transition language consists of both the configured language and the comprising language (“configured to further comprise”) at the same time; and as such, it is unclear how the language following the transition language is meant to be interpreted (as functional or structural limitation).  Either “configured to” or “further comprise” should be used, but not both.  Again, with reference to the preamble, claim 1 recites the “food dispenser”, “food chamber” and “faceplate” in the preamble which 
Applicant argues Frank does not disclose the paddle where there are no recess or openings between the paddle and the body.  Examiner finds this argument unpersuasive.  As explained above, where the disc portion of the paddle connects to the body, there are no gaps, openings or recesses.
Regarding claim 11, Applicant argues the paddle of Frank is not flared.  Examiner finds this argument unpersuasive.  As explained above, the paddle of Frank consists of the flat portion and the disk portion, and the flat portion flares out from the disk portion.
 Regarding claim 20, Applicant argues the paddle of Frank does not have a sloped portion.  Examiner finds this argument unpersuasive.  As explained above the flat, straight portion of paddle slopes back from edge of curved portion with curved portion being closer to faceplate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774